Citation Nr: 1610760	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  07-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for pes cavus of the right foot.
 
2.  Entitlement to a disability rating in excess of 20 percent for pes cavus of the left foot.
 
3.  Entitlement to separate ratings for osteoarthritis of the feet, to include as secondary to the service-connected bilateral pes cavus.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Montgomery, Alabama RO has current jurisdiction.

The matter was last before the Board in May 2013.  In accordance with the remand directives, the RO provided notice and VA Form 21-8940 to the Veteran concerning his claim for a TDIU, obtained additional treatment records, afforded the Veteran the opportunity to identify any further outstanding records, and scheduled a VA examination.  There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.


FINDINGS OF FACT

1.  The service-connected pes cavus of the right foot is not manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.
2.  The service-connected pes cavus of the left foot is not manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

3.  Throughout the appeal period, the service-connected bilateral pes cavus has been manifested by arthritis with painful motion affecting each foot.

4.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected pes cavus of the right foot are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015).

2.  The criteria for a disability rating in excess of 20 percent for the service-connected pes cavus of the left foot are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015).

3.  Since the January 26, 2006 date of claim, the criteria for the assignment of separate, 10 percent evaluations for arthritis of each foot with painful motion due to the service-connected bilateral pes cavus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5284 (2015).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Letters dated from August 2007, June 2009, and May 2013 notified the Veteran of the requirements for higher ratings and a TDIU, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). VA's duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration (SSA). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.



Increased Rating Claims 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning assignment of different ratings during the appeal period when warranted).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As described further below, the preponderance of the evidence is against staged ratings for the Veteran's bilateral foot disabilities.

In an unappealed rating decision of August 1998, service connection was awarded for bilateral cavus foot with degenerative changes.  A single, 30 percent rating was assigned from December 30, 1997, pursuant to 38 C.F.R. § 4.71a, DC 5278, the diagnostic code for pes cavus (claw foot).  The 30 percent rating was continued in a June 2005 rating decision, as well as in the August 2006 rating decision that is the subject of this appeal.

In February 2011 and May 2012, the Board remanded the claim for further development.  
In May 2013, the Board determined that DC 5278 was not the most appropriate code for the disability.  Rather, the Board found that DC 5284, the diagnostic code applicable to "other" foot injuries, should be applied because it encompassed all of the Veteran's symptoms.  The Board granted the claim on appeal, characterized as entitlement to a disability rating in excess of 30 percent for bilateral cavus foot
with degenerative changes, by assigning separate, 20 percent ratings for bilateral cavus foot with degenerative changes under DC 5284.  The Board remanded the matters of entitlement to ratings in excess of 20 percent for pes cavus of each foot for further development.

In the implementing June 2013 rating decision, the RO assigned the 20 percent ratings effective from November 29, 2004.  The RO, however, implemented the award pursuant to DC 5278, rather than DC 5284 as discussed in the body of the Board's decision.  The original, single 30 percent award of service connection for bilateral cavus foot with degenerative changes was amended to be effective from December 30, 1997 to November 29, 2004, the date on which the separate ratings were granted.

DC 5278 provides for ratings of 20 percent (unilateral), and 30 percent (bilateral), with evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  Ratings of 30 percent (unilateral) and 50 percent (bilateral) are provided with evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In a June 2007 podiatry treatment record, the Veteran was found to have bilateral pes cavus with no contracture of the digits.

On VA examination in August 2007, the Veteran reported pain in his arches, a sensation of heat in his feet, swelling, redness, stiffness, fatigability, weakness, and lack of endurance in his feet.  He also reported weekly flare-ups of the foot.  He stated that he was able to stand for 15 to 30 minutes and walk a quarter of a mile.  He was treated with orthotic inserts and used a cane for assistance.  

Upon examination of the left foot, there was painful motion on arch of left foot with tenderness on the hindfoot and midfoot.  There was no evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, or vascular foot abnormality.  In response to a question as to whether there was dropped forefoot, the examiner stated there was no dorsiflexion of the ankle with elevated arch/normal alignment of forefoot and hind foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, or flatfoot.  As for the right foot, there was no objective evidence of swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, flatfoot, or muscular atrophy of the foot.  In response to a question as to whether there was dropped forefoot, the examiner stated there was a high arch with normal alignment of Achilles/forefoot and hindfoot toes in normal position bilaterally.  There was objective evidence of painful motion of the hind foot and arch/midfoot.  The Veteran's gait was normal.    A May 2007 x-ray study noted bilateral pes cavus deformity, minimum scattered degenerative changes especially involving the first meta tarsal phalangeal joint.  There was mild bilateral hallux valgus deformity.  X-rays of the ankles taken on examination were normal with no bony abnormalities seen.  The examiner diagnosed the Veteran with bilateral cavus foot with degenerative changes.

March 2008 and August 2008 VA treatment records show that the Veteran was treated for foot pain with custom inserts.  The Veteran was diagnosed with rigid pes cavus deformity with bilateral fixed calcaneal varus.  Varus of the forefoot and rearfoot were also noted.  There was no contracture of the digits, but skin lesions were noted.  

On VA examination in March 2011, the Veteran reported that his feet hurt all of the time, and he treated them with pain medication.  Specifically, he mentioned that his feet hurt in the center of the foot.  He could walk a quarter mile before he became uncomfortable.  He reported stiffness and weakness in his feet as well as lack of endurance on standing and while walking.  

On examination, the Veteran had bilateral cavus foot.  There was no tenderness upon direct palpation of the ankle joint, subtalar joint, midtarsal joint or lesser metatarsophalangeal (MP) joints.  There was no reduction of the forefoot anterior or global equinus deformity.  There was adequate range of motion of the metatarsophalangeal joint of the first or lesser digits bilaterally without discomfort.  There was no appearance of claw toes or hammertoes upon loading of the forefoot or while standing.  There was no excessive inversion, anterior drawer sign, or talar tilt present.  The pulses were intact bilaterally.  There were no lesions present.  The calcaneus was rectus to the weightbearing surface and without varus or valgus deformity present.  The Veteran had high arches bilaterally, and he had a wide base of gait.  There were palpable prominences to the lateral aspect of the calcaneus consistent with prominent peroneal tubercle, but there was no pain on palpation of the tubercle, and there was no discomfort or pain with range of motion on palpation of the peroneal tendons.  There was no hammering of the digits present.  There was possibly some mild subchondral sclerosis of the first metatarsophalangeal joint.  Throughout the report, the examiner did not specify whether the findings rendered were bilateral or unilateral.  The examiner diagnosed the Veteran with congenital bilateral cavus foot deformity.  The examiner also noted that he did not see any significant degenerative arthritis in the radiographs or in the foot that would explain the Veteran's symptoms.  Rather, the examiner opined that it was highly likely that the Veteran's symptoms were related to his severe lumbosacral disease.

A March 2011 x-ray study of the right foot noted mild osteoarthritic changes of the first MP joint with decrease in hallux valgus since the previous study, and slight widening between the first and second phalanx.  There was also mild dorsiflexion of the phalanges.  There was a short fifth phalanx, or little toe, bilaterally.  The little toes were deviated medially and overlapped the fourth toe.  There was also mild soft tissue prominence at the fifth metatarsal head without degenerative change of the right foot.  X-ray of the left foot showed early osteoarthritis changes of the first metacarpal phalangeal joint.  There was mild soft tissue prominence of the 5th metatarsal head.

In December 2011, the Veteran reported tingling in toes, but the treatment record noted that the symptom was attributable to spinal stenosis.

In January 2012, the Veteran was afforded a VA examination for his ankle disability.  The examiner noted 20 degrees of varus of the forefoot bilaterally.  

On VA examination in August 2012, the examiner provided responses to inquiries made by Board in a May 2012 remand.  The examiner found there was no varus of either foot.  There was dropped forefoot.  There was no plantar fascial contracture.  The Veteran had hammertoes of toes 2, 3, and 4.  There was adductovarus deformity of both 5th toes.  The hallux was not hammered on either foot.  There were no callosities, only two small lesions which were not painful on exam.  The examiner specified that all findings were for the feet bilaterally.

On VA examination in July 2013, the examiner reported no new findings with the exception of callosities.  There were hammertoes on toes 2, 3, and 4 bilaterally.  The hallux was not hammered on either foot.  X-rays showed no gross contracture of the digits.  Clinically, there was a slight contracture at that PIP and MP joints with bowstringing of the tendons.  There was a mild adductovarus deformity of both 5th toes.  The hammertoes were all reducible and flexible with the exception of the
second left proximal interphalangeal joint (PIPJ) which could not be fully reduced.
There was no specific tenderness to the plantar foot specifically under the metatarsal heads.  There were two slight areas of callosities on the right foot, one at the medial aspect of the hallux interphalangeal (IP) joint, and the other directly under the first MP joint.  They were slight and nonpainful. The plantar fascia was not taut or contracted of weight on standing.  There was a bilateral dropped forefoot (anterior cavus).  The plantar fascia did not appear contracted.  The anterior cavus was not reducible or flexible and the forefoot could not be reduced to a more normal position so that the fascia could be stressed, but there was no palpable
evidence of contracture or notable bowstringing of the fascia.  The finding was bilateral.  There was also no weak foot.

The examiner stated that varus in the foot refers to the plantar aspect of the foot directed more medially as evidenced by an inverted foot with an inverted heel. The Veteran did not possess this deformity in either side.  The Veteran did have a cavus foot, which refers to a foot with a higher arch most visible from the side clinically and radiographically.  X-rays of the right foot showed short fifth digit and mild early osteoarthritic features at the first metatarsophalangeal joint similar to the previous examination, and pes cavus.  X-rays of the left foot showed borderline hallux valgus deformity with stable early osteoarthritic features at the first metatarsophalangeal joint and pes cavus.  There was also a short fifth digit with medial deviation as on the previous examination.  The diagnosis was bilateral pes cavus and other chronic bilateral features as described in the body of the report, unchanged from the previous study.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 20 percent for the Veteran's bilateral foot disabilities under 38 C.F.R. § 4.71a, DC 5278.  The criteria under Diagnostic Code 5278 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson  v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  While there is evidence of a dropped forefoot, there is no evidence of marked contracture of plantar fascia in either foot.  There was no contracture found in VA treatment records of March 2008 or August 2008, or on VA examination in August 2012.  The July 2013 VA examiner found no evidence of contracture on x-ray, and only a "slight" contracture clinically.  Similarly, while there is evidence of hammertoes of toes 2, 3, and 4 bilaterally, there is no evidence that all toes are hammertoes.  There is also no evidence of very painful callosities; VA examiners in August 2012 and July 2013 found slight callosities that were not painful.  Additionally, there has been no finding made of a marked varus deformity.

The Board has considered the application of other diagnostic codes, particularly DC 5284 for "other" foot injuries in light of the Board's May 2013 determination.  However, since the Board's May 2013 decision, in June 2015 the United States Court of Appeals for Veterans Claims (Court) issued Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  In Copeland, the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The Court explicitly rejected the appellant's argument that to rate under Diagnostic Code 5284, for "foot injuries, other," would not be rating by analogy; the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant.  

Given that the Veteran's bilateral foot disability, pes cavus, is specifically listed in the rating schedule by DC 5278, the Board finds that this is the appropriate diagnostic code to apply.  In the Board's May 2013 decision, it was found that the application of DC 5284 would compensate the Veteran for his various symptoms, which included then, and include now, osteoarthritis with flare-ups causing functional impairment, hammertoes, and weakness.  However, DC 5278 specifically accounts for hammertoes.  Weakness is a symptom contemplated by 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The evidence does not indicate the presence of weak foot, defined by DC 5277 as " a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness."  To the contrary, the July 2013 VA examiner determined there was no weak foot.  
As for osteoarthritis, resolving all doubt in favor of the Veteran, the Board finds that separate ratings of 10 percent are warranted for osteoarthritis of each foot as related to the service-connected pes cavus, effective from the Veteran's January 26, 2006 date of claim, as degenerative changes with painful motion have been documented throughout the course of the appeal.  This determination is consistent with the Board's May 2013 findings that osteoarthritis was a symptom of the Veteran's already-service connected pes cavus.  Further, service connection was awarded for bilateral pes cavus with degenerative changes; the Veteran has just not been separately compensated for his arthritis previously.  The assignment of separate disability ratings for this manifestation of the Veteran's pes cavus does not violate the rule against pyramiding because the symptoms of osteoarthritis are separate and distinct from the symptoms of pes cavus listed in DC 5278.  See 38 C.F.R. § 4.14.  

DC 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis. Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.

While 10 percent ratings are warranted, the preponderance of the evidence is against the assignment of separate ratings in excess of 10 percent.  Under DC 5003, where there is noncompensable limitation of motion, a rating in excess of 10 percent is not available.  There is no diagnostic code providing for ratings for limitation of motion of joints in the feet; such limitation is encompassed under DC 5284 (other foot injuries).  Under DC 5284, a 20 percent rating requires evidence of a "moderately severe" disability.  The evidence does not indicate that the Veteran's osteoarthritis, alone and without consideration of the pes cavus, causes a moderately severe disability.  To the contrary, May 2007 x-rays indicated "minimum scattered degenerative changes," and August 2007 x-rays were normal.  The March 2011 VA examiner stated that he did not see any significant degenerative arthritis in the radiographs or in the foot that would explain his symptoms.  X-rays showed "mild" degenerative changes.  The July 2013 VA examiner found "mild" early osteoarthritic features in the right foot, and stable early osteoarthritic features in the left.  Based on these findings, the preponderance of the evidence is against a higher rating under DC 5284.  

The preponderance of the evidence is against the assignment of higher or separate ratings under any other diagnostic code.  There is no other diagnostic code applicable to the Veteran's osteoarthritis of the feet.  As for pes cavus, again, Copeland holds that Board's when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  The evidence does not raise the possibility of the assignment of any further separate ratings under any other diagnostic code pertaining to the feet.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected foot disabilities is not warranted based on functional loss due to pain or weakness, as the Veteran's symptoms are supported by pathology consistent with the separate 20 percent ratings assigned for pes cavus, and the separate 10 percent ratings assigned for osteoarthritis, and no higher.  The Veteran has complained of pain throughout the appeal.  However these complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant increased evaluations.  As such, higher ratings are not warranted based on functional loss due to pain or weakness.

The preponderance of the evidence is against the assignment of higher ratings than those already assigned. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's bilateral foot disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

There are no exceptional or unusual factors with regard to the Veteran's bilateral foot disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.") Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.

TDIU

The Veteran's claim for a TDIU was placed in appellate status by the Board in May 2013, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as stemming from his claim for higher ratings for his foot disabilities.  The Veteran's claim for higher ratings for his foot disabilities was filed on January 26, 2006.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Even without accounting for the separate ratings assigned in this decision, the most recent codesheet indicates a combined rating of 70 percent from May 31, 2007.  See April 2015 rating codesheet.  The service-connected disabilities included left foot pes cavus (20 percent disabling), right foot pes cavus (20 percent disabling), left ankle disability (20 percent disabling), and right ankle disability (20 percent disabling).  As disabilities of one or both lower extremities and disabilities resulting from common etiology may be considered as one disability for the purpose of one 40 percent disability in combination, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) is met for this time period. 

Prior to May 31, 2007, and accounting for the separate ratings assigned in this decision, the Veteran's service-connected disabilities consisted of left foot pes cavus (20 percent disabling), right foot pes cavus (20 percent disabling), osteoarthritis of the left foot (10 percent disabling), osteoarthritis of the right foot (10 percent disabling), left ankle disability (noncompensable), and right ankle disability (noncompensable).  While disabilities of one or both lower extremities and disabilities resulting from common etiology may be considered as one disability for the purpose of one 40 percent disability in combination, the combined schedular rating criteria for this time period was 50 percent.  Thus, the Veteran did not meet the schedular requirements for a TDIU for this time period.

However, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  The Veteran is not prejudiced by such consideration because the RO discussed the requirements for an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b) in its April 2015 supplemental statement of the case and determined that the Veteran's service-connected disabilities have not precluded him from engaging in substantially gainful employment.  

Furthermore, the record indicates the Veteran was employed until retirement in December 2008.  See, e.g., August 2009 VA examination report.  There is no indication in the record that the Veteran's employment up to this time was marginal.  The Board does not find the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) applicable to this time frame as the Veteran did not have other service-connected disabilities rated at 60 percent or more.  Thus, the Veteran's entitlement to a TDIU is limited to the period from December 2008 onward.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows the Veteran completed 12 years of education and 48 months of technical training.  He has a valid driver's license and an automobile available for use.  His longest full-time job was 10 years.  His usual (or last) occupation was in skilled manual labor as an electrician.  See, e.g., February 2013 VA treatment record, VVA Entry 5/21/13, p. 27/614.

February 2006 records from the Social Security Administration (SSA) indicate that disability benefits were denied.  The Veteran reported he was unable to work because of a bilateral ankle condition and a ruptured disc in his back.  The SSA found that although he had ankle and lower back pain, the evidence showed that he was able to stand, move about, and use his arms hands and legs in a satisfactory manner.  The SSA stated that it realized the Veteran could no longer perform the job of electrician as he described it, however, he had the ability to perform the job as most other workers described it.  The SSA determined that the Veteran's condition was not severe enough to keep him from working.

In a May 2007 private medical report, the Veteran's chiropractor opined that due to the functional impairments caused by his back and ankle disabilities, the Veteran had lost the ability to provide for himself or his family financially or otherwise, and should qualify for total disability assistance as soon as possible. 

On VA examination in August 2009, the examiner opined that the Veteran's ankle disabilities impacted his occupation in that they caused decreased mobility and pain.  The disabilities prevented exercise, sports, and recreation, had a severe effect on chores and shopping, had a moderate effect on traveling and dressing, a mild effect on bathing, toileting, and grooming, and no effect on feeding.

On VA examination in January 2012, the examiner opined that the Veteran's ankle disabilities impacted employment in that they caused difficulty with prolonged standing, walking, carrying, and lifting, and caused pain.

On VA examination in July 2013, the examiner opined it was not likely that the Veteran's service-connected disabilities, including right and left cavus foot with degenerative changes and chondroepiphysitis of the lateral ligament attachment of the right and left ankle, rendered him unable to obtain and/or maintain gainful employment given his level of education and work history.  The Veteran reported a high school education and some apprenticing as an electrician.  The examiner stated it was beyond the scope of podiatry to evaluate his mental capacity or determine job selection criteria, but there were no pedal manifestations based on examination of the feet and ankles that  precluded him from a sedentary job.  The examiner opined that the Veteran would not be able to perform a job requiring prolonged standing or any significant amount of ambulation, but there is nothing about his feet that disallowed sedentary activity

The preponderance of the evidence is against the assignment of a TDIU.  Evidence in favor of the claim includes the May 2007 private medical report, however, the chiropractor's opinion was also founded on the impact of the Veteran's non-service connected back condition.  The August 2009 and January 2012 examiners did not offer actual findings on whether service-connected disabilities preclude him from engaging in substantially gainful employment.  The remaining opinion, that of the July 2013 examiner, contains an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, and is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the award of separate ratings for the Veteran's osteoarthritis had not been effectuated when the opinion was written, the examiner nonetheless considered the degenerative changes of the Veteran's feet as the disability as characterized at that time, included this symptom.  Further, in weighing the medical opinion of the July 2013 VA examiner against the Veteran's contentions, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs that of the general lay assertions.

No basis exists to warrant referral of the claim to the Director, Compensation Service for extraschedular consideration for the portion of the appeal prior to May 31, 2007.  Bowling, 15 Vet. App. 1 (2001).  The preponderance of the evidence is against the claim for a TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 
ORDER

A disability rating in excess of 20 percent for pes cavus of the right foot is denied.
 
A disability rating in excess of 20 percent for pes cavus of the left foot is denied.
 
Separate, 10 percent evaluations, but no higher, for each foot due to osteoarthritis related to the service-connected bilateral pes cavus are granted since the January 26, 2006 date of claim, subject to the laws and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


